Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Merola (US 3780923 A) in view of Woodward (US 1417009 A) AND Ma (US 20150251493 A1).
Regarding Claim 1, Merola teaches: 
a gripping mechanism (1) comprising:
an first inclined surface (9) that is inclined to a vertical direction (Fig. 2);
a first rolling element (11) that freely rolls obliquely upward and downward on the inclined surface [Column 2 Lines 39-46]; and
a second inclined surface (9’) that is inclined to a vertical direction arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than double a diameter of the rolling element (Fig. 3);
a second rolling element (11’) that freely rolls obliquely upward and downward on the second inclined surface [Column 2 Lines 39-46]
wherein the rolling element includes:
a core member (37) forming a core of the rolling element;
an annular member (35) that is provided around the core member and has elasticity [Fig. 3 Lines 14-16].
Merola does not teach:
a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element,
a plurality of ribs each of which is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core member and the annular member.
Woodward teaches:
a gripping mechanism (5 & 6 & 7 & 8 & 9) comprising:
an inclined surface (7) that is inclined to a vertical direction (Fig. 2);
a rolling element (8) that freely rolls obliquely upward and downward on the inclined surface [Lines 45-50]; and
a facing gripping part (5) that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element (Fig. 2).
Ma teaches:
a rolling element (102 & 104 & 106 & 108);
wherein the rolling element includes:
a core member (102) forming a core of the rolling element;
an annular member (104) that is provided around the core member and has elasticity [0046]; and
a plurality of ribs (106 & 108) each of which is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core member and the annular member [0045 & 0046] (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping mechanism with dual elastic coated rollers taught by Merola with the gripping mechanism with a single roller and a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element taught by Woodward with the rolling element with a core member forming a core of the rolling element, an annular member that is provided around the core member and has elasticity and a plurality of ribs each of which is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core Ma in order to provide a simplified gripping means which has less moving parts reducing repairable parts and a gripping element which provides an increased elastic outer region which increases the surface area of the contact between a gripped object and the gripping surface to increase gripping force.
Regarding Claim 2, Merola does not teach:
each of the ribs is provided at a first position of a pair of positions on the outer periphery of the core member and is not provided at a second position of the pair of positions, the first position and the second position of the pair of positions are at symmetric positions with a center point of the core member as a center.
Ma teaches:
each of the ribs is provided at a first position of a pair of positions on the outer periphery of the core member and is not provided at a second position of the pair of positions, the first position and the second position of the pair of positions are at symmetric positions with a center point of the core member as a center (Fig. 1).
the gripping mechanism with dual elastic coated rollers taught by Merola with the gripping mechanism with a single roller and a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element taught by Woodward with the rolling element with a core member forming a core of the rolling element, an annular member that is provided around Ma in order to provide a simplified gripping means which has less moving parts reducing repairable parts and a gripping element which provides an increased elastic outer region which increases the surface area of the contact between a gripped object and the gripping surface to increase gripping force
Regarding Claim 3, Merola teaches: 
the core member has a cylindrical shape (Fig. 3).
Merola does not teach:
on a first virtual line of virtual lines, more than one of the plurality of ribs is provided with an interval from each other, and on a second virtual line of the virtual lines, at only a portion facing the interval, one of the plurality of ribs is provided, the virtual lines passing through either one of the pair of positions, respectively, and being parallel with a center line of a longitudinal direction of the cylindrical shape of the core member.
Ma teaches:
the core member has a cylindrical shape (Fig. 1), and
on a first virtual line of virtual lines, more than one of the plurality of ribs is provided with an interval from each other, and on a second virtual line of the virtual lines, at only a portion facing the interval, one of the plurality of ribs is provided, the virtual lines passing through either one of the pair of positions, respectively, and being parallel with a center line of a longitudinal direction of the cylindrical shape of the core member (Fig. 1).
the gripping mechanism with dual elastic coated rollers taught by Merola with the gripping mechanism with a single roller and a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element taught by Woodward with the rolling element with a core member forming a core of the rolling element, an annular member that is provided around the core member and has elasticity and a plurality of ribs each of which is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core member and the annular member each of the ribs is provided at a first position of a pair of positions on the outer periphery of the core member and is not provided at a second position of the pair of positions, the first position and the second position of the pair of positions are at symmetric positions with a center point of the core member as a center on a first virtual line of virtual lines, more than one of the plurality of ribs is provided with an interval from each other, and on a second virtual line of the virtual lines, at only a portion facing the interval, one of the plurality of ribs is provided, the virtual lines passing through either one of the pair of positions, respectively, and being parallel Ma in order to provide a simplified gripping means which has less moving parts reducing repairable parts and a gripping element which provides an increased elastic outer region which increases the surface area of the contact between a gripped object and the gripping surface to increase gripping force
Regarding Claim 4, Merola teaches: 
the annular member is made of an elastic material [Fig. 3 Lines 14-16].
Merola does not teach:
the each of the ribs is made of an elastic material.
Ma teaches:
the each of the ribs is made of an elastic material [0045 & 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping mechanism with dual elastic coated rollers taught by Merola with the gripping mechanism with a single roller and a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element taught by Woodward with the rolling element with a core member forming a core of the rolling element, an annular member that is provided around the core member and has elasticity and a plurality of ribs each of which is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core member and the annular member the each of the ribs is made of an elastic material taught by Ma in order to provide a simplified gripping means which has less moving 
Regarding Claim 5, Merola does not teach:
wherein at both ends in a length direction of the inclined surface and the facing gripping part, a side wall is provided in between a side edge of the inclined surface and a side edge of the facing gripping part, the side wall being provided with a notch upwardly extending from the opening space.
Woodward teaches:
wherein at both ends in a length direction of the inclined surface and the facing gripping part, a side wall (9) is provided in between a side edge of the inclined surface and a side edge of the facing gripping part, the side wall being provided with a notch upwardly extending from the opening space (Fig. 1 & Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping mechanism with dual elastic coated rollers taught by Merola with the gripping mechanism with a single roller and a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element wherein at both ends in a length direction of the inclined surface and the facing gripping part, a side wall is provided in between a side edge of the inclined surface and a side edge of the facing gripping part, the side wall being provided with a notch upwardly extending Woodward with the rolling element with a core member forming a core of the rolling element, an annular member that is provided around the core member and has elasticity and a plurality of ribs each of which is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core member and the annular member taught by Ma in order to provide a simplified gripping means which has less moving parts reducing repairable parts and a guide for maintaining lateral position of the roller when the roller moves to a gripping and non gripping position and a gripping element which provides an increased elastic outer region which increases the surface area of the contact between a gripped object and the gripping surface to increase gripping force.
Regarding Claim 6, Merola does not teach:
a plurality of the rolling element is arranged side by side in a rotation axis direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple rolling elements arranged side by side in a rotation axis direction in order to increase the size of the graspable area and allows multiple articles of differing thickness to be gripped simultaneously, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 7, Merola does not teach:
the core member includes:
a core portion having a cylindrical shape extending in a rotation axis direction; and
an elastic portion covering a circumferential surface of the core portion, extending in a rotation axis direction of the core portion, and having elasticity.
Ma teaches:
the core member includes:
a core portion having a cylindrical shape extending in a rotation axis direction (Fig. 1); and
an elastic portion (106) covering a circumferential surface of the core portion, extending in a rotation axis direction of the core portion, and having elasticity [0045 & 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping mechanism with dual elastic coated rollers taught by Merola with the gripping mechanism with a single roller and a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element taught by Woodward with the rolling element with a core member forming a core of the rolling element, an annular member that is provided around the core member and has elasticity and a plurality of ribs each of which is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core member and the annular member a core portion having a cylindrical shape extending in a rotation axis direction an elastic portion covering a circumferential Ma in order to provide a simplified gripping means which has less moving parts reducing repairable parts and a gripping element which provides an increased elastic outer region which increases the surface area of the contact between a gripped object and the gripping surface to increase gripping force.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Merola (US 3780923 A) in view of Woodward (US 1417009 A) and Ma (US 20150251493 A1) as applied to Claim 1, further in view of Gosdowski (US 5000653 A).
Regarding Claim 8, Merola Woodward and Ma teaches: 
The gripping mechanism according to Claim 1 [see rejection of Claim 1 above].
Merola does not teach:
an assembly device comprising:
a driving member that moves the gripping mechanism to the vertical direction and to a direction orthogonal to the vertical direction.
$$$ teaches:
an assembly device (Fig. 1) comprising:
a driving member (28 & 24 & 36) that moves the gripping mechanism to the vertical direction [Column 2 Lines 45-55] and to a direction orthogonal to the vertical direction [Column 2 Lines 28-38].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping mechanism with Merola with the gripping mechanism with a single roller and a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element taught by Woodward with the rolling element with a core member forming a core of the rolling element, an annular member that is provided around the core member and has elasticity and a plurality of ribs each of which is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core member and the annular member taught by Ma with the gripping element moved by a driving member that moves the gripping mechanism to the vertical direction and to a direction orthogonal to the vertical direction in order to provide a simplified gripping means which has less moving parts reducing repairable parts and a gripping element which provides an increased elastic outer region which increases the surface area of the contact between a gripped object and the gripping surface to increase gripping force and a means for transporting gripped objects that is automated to remove the opportunity for human error and increasing productivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                 
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652